848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Satish BHATURIA, Plaintiff-Appellant,v.EXXON CORPORATION, Defendant-Appellee.
No. 87-2215.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1988.
Decided:  May 26, 1988.

Satish Bhaturia, appellant pro se.
Sue C. Erwin (Sinkler & Boyd), William Boyd, James H. Lengel, for appellee.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under Fed.R.Civ.P. 60(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Bhaturia v. Exxon Corporation, C/A No. 85-3047 (D.S.C. Nov. 23, 1987).


2
AFFIRMED.